ON MOTION
LINN, Circuit Judge.

ORDER

IXYS Corporation moves for a stay, pending appeal, of the injunction and execution of the judgment entered by the United States District Court for the Central District of California. International Rectifier Corporation opposes. IXYS replies. We consider whether the case should be remanded to allow the district court to reconsider its order entering a permanent injunction in light of the Supreme Court’s recent decision in eBay Inc. v. MercExchange, L.L.C., — U.S. -, 126 S.Ct. 1837, 164 L.Ed.2d 641 (2006).
We note that, after the district court’s issuance of the permanent injunction, the United States Supreme Court decided eBay Inc. v. MercExchange L.L.C., — U.S.-, 126 S.Ct. 1837, 164 L.Ed.2d 641 (2006). The Supreme Court held that a district court must consider the traditional equitable factors when deciding whether to issue a permanent injunction. Id. at 1839-41. Here, on page 3 of its order providing findings of fact and conclusions of law regarding injunctive relief, the district court held that “[o]nce infringement and validity have been established, irreparable harm is presumed.” The district court’s holding and other determinations may need to be revisited in light of eBay. Thus, we deem the more judicially efficient course, because no briefs have been filed, is to vacate the injunction and judgment and remand for further proceedings, as appropriate.
Accordingly,
IT IS ORDERED THAT:
(1) The district court’s injunction and judgment are vacated and the case is remanded for further proceedings as appropriate.
(2) The motion is denied as moot.